SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. ) Ambit Biosciences Corporation (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 02318X100 (CUSIP Number) December 31, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP No. 02318X100 SCHEDULE 13G Page 2 of 6 Pages 1) NAME OF REPORTING PERSON Roche Finance Ltd 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ Not Applicable 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Switzerland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 1,260,117 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 1,260,117 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,260,117 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.0% 12) TYPE OF REPORTING PERSON CO CUSIP No. 02318X100 SCHEDULE 13G Page 3 of 6 Pages Explanatory Note Item 1. (a) Name of Issuer: Ambit Biosciences Corporation (b) Address of Issuer’s Principal Executive Offices: The Issuer’s principal executive offices are located at 11080 Roselle St., San Diego, California 92121. Item 2. (a) Name of Person Filing: Roche Finance Ltd (b) Address of Principal Business Office or, if none, Residence: The address of the principal business office of Roche Finance Ltd is Grenzacherstrasse 122, 4070 Basel, Switzerland. (c) Citizenship: Switzerland (d) Title of Class of
